                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK
____________________________________________

DAVID SHEARD, 13A1702,

                             Plaintiff,                               DECISION AND ORDER
                                                                      18-CV-6553
vs.

SHEAHAN, et al.,

                             Defendants.

____________________________________________


       Siragusa, J. Plaintiff pro se filed a complaint in the Northern District of New York on

May 21, 2018, which was subsequently transferred to the Western District of New York. The

undersigned referred the case to United State Magistrate Judge Jonathan W. Feldman for

supervision of pretrial matters, and Judge Feldman set a date for a scheduling conference.

Mail sent to Plaintiff at the address listed in the docket has been returned as undeliverable

and Plaintiff failed to show for a scheduling conference on August 28, 2019. Defendants filed

a motion to dismiss pursuant to Fed. R. Civ. P. 41(b) and W.D.N.Y. L. R. Civ. P. 5.2(d) and (e)

and served it on Plaintiff on August 30, 2019. Pursuant to L.R. Civ. P. 7, Plaintiff had fourteen

days in which to respond to the motion to dismiss.

       According to the New York State Department of Corrections and Community

Supervision, Plaintiff was discharged from Woodbourne Correctional Facility on June 11,

2019, and is currently on parole. Pursuant to L. R. Civ. P. 5.2(d):

       A party appearing pro se must furnish the Court with a current address at which
       papers may be served on the litigant. The Court will assume that the litigant has
       received papers sent to the address they provide. The Court must have a
       current address at all times. Thus, a pro se litigant must inform the Court
       immediately, in writing, of any change of address. Failure to do so may result in
       dismissal of the case, with prejudice.
Plaintiff’s failure to comply with the local rule requiring that he keep the Court apprised of his

current address has resulted in an inability to proceed in this case. Consequently, it is hereby

       ORDERED, that the complaint is dismissed with prejudice pursuant to Fed. R. Civ. P.

41(b). The Clerk will enter judgment and close this case.

DATED:         September 16, 2019
               Rochester, New York

                                             /s/ Charles J. Siragusa
                                             CHARLES J. SIRAGUSA
                                             United States District Judge




                                                2
